Case 2:19-cv-05465-AB-AFM Document 62 Filed 12/02/19 Page1lofi1 Page ID #:1232

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

Case No.: 2:19-cv-05465-AB-AFMx Date: December 2, 2019

 

Title: William Morris Endeavor Entm’t, Inc. et al. v. Writers Guild of Am. et al.

 

 

Present: The Honorable ANDRE BIROTTE JR., United States District Judge

 

Carla Badirian N/A
Deputy Clerk Court Reporter
Attorney(s) Present for Plaintiff(s): Attorney(s) Present for Defendant(s):
None Appearing None Appearing

Proceedings: [In Chambers] ORDER DENYING REQUEST OF THE UNITED
STATES TO PARTICIPATE IN THE DECEMBER 6, 2019
HEARING ON DEFENDANTS’ MOTION TO DISMISS

On November 26, 2019, the United States filed a statement of interest in this
case pursuant to 28 U.S.C. § 517. (Dkt. No. 59.) In sum, the United States stated
that development of the factual record is necessary to properly resolve this case,
and that the United States takes no position on this case’s merits. Jd. at 1. On
November 27, 2019, the United States filed a request to participate in the
December 6, 2019 hearing on Defendants Writers Guild of America, West, Inc.
and Writers Guild of America, East, Inc.’s (“Defendants”) motion to dismiss. (Dkt.
No. 60.) Defendants oppose this request. (Dkt. No. 61.)

The United States’ request to participate in the December 6, 2019 hearing on
Defendants’ motion to dismiss is DENIED.

IT IS SO ORDERED.

CV-90 (12/02) CIVIL MINUTES — GENERAL Initials of Deputy Clerk CB

1
